Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  October 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                    Chief Justice

  155398                                                                                                       Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
                                                                                                         Richard H. Bernstein
  T.M.,                                                                                                         Joan L. Larsen
                   Petitioner-Appellee,                                                                      Kurtis T. Wilder,
                                                                                                                         Justices
  v                                                                    SC: 155398
                                                                       COA: 329190
                                                                       St. Clair CC: 15-001798-PH
  M.Z.,
                   Respondent-Appellant.

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 19, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether an appeal from a personal protection order is necessarily
  rendered moot by the fact of its expiration. In addition to the brief, the appellant shall
  electronically file an appendix containing the items listed at MCR 7.312(D)(2). The
  appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. The appellee shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the appellee’s brief.
  The parties should not submit mere restatements of their application papers.

         The Family Law Section of the State Bar of Michigan is invited to file a brief
  amicus curiae. Other persons or groups interested in the determination of the issue
  presented in this case may move the Court for permission to file briefs amicus curiae.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 24, 2017
          d1017t
                                                                                  Clerk